DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 9-17 in the reply filed on 8/26/2022 is acknowledged.
Newly submitted claims 21-31 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims disclose a remote communication device to connect a remote healthcare provider with a patient.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-31 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson et al. (USPGPUB 2017/0304153) and further in view of Lohman (USP 9,465,918).
 	Regarding claim 9, Williamson et al. disclose a kiosk system, comprising: 
a housing (100) including: 
a plurality of inner compartments (111 and see the inner space of housing in Figure 2) within the housing; and 
a front side opposite a back side (see Figure 1); 
a display (118) at the front side; 
a camera (118) at the front side (see paragraph [0095]); 
a biometric sensor (see “finger or thumbprint” in paragraph [0023] and “biometric” in paragraph [0041]) at the front side (115B); 
a plurality of ports (112,113,114,130) at the front side; 
a user interface (118) at the front side; and 
a belt and a belt actuator (223 or 225) in at least one of the plurality of inner compartments (see Figure 2 or Figure 3).
However, they do not disclose a plurality of ports at the front side. Williamson et al. disclose a biometric sensor at the front side. Lohman discloses a system comprising: a plurality of ports at the front side. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by Williamson et al. by including a plurality of ports at the front side, as disclosed by Lohman, for the purpose of providing multiple dispensing locations (see column 5 lines 56-62).
	Regarding claim 10, Williamson et al. disclose the kiosk system of claim 9, wherein the plurality of ports include at least a dispensing mechanism (130) configured to provide a single dose of a pharmaceutical agent (see abstract).
	Regarding claim 11, Williamson et al. disclose the kiosk system of claim 10, wherein the plurality of ports include a pharmaceutical agent delivery device exchange interface (116,117; and see paragraph [00019]). 
	Regarding claim 12, Williamson et al. disclose the kiosk system of claim 10, wherein the plurality of inner compartments include at least a first compartment (see the inner space housing in Figure 2 or 111) and a second compartment (111 or the inner space housing in Figure 2), the first compartment (see the inner space housing in Figure 2 or 111) includes a single dose mechanism (223 or 225 or 230 or 224) operably linked to the dispensing mechanism (130).
	Regarding claim 13, Williamson et al. disclose the kiosk system of claim 12, wherein the first compartment (see Figure 3) includes:
a processing unit (1000,1002);
a memory unit (1000,1004); and
a networking unit (1000,1020);
wherein the processing unit is coupled to the display, the camera, the biometric sensor, the memory unit, the networking unit, and the dispensing mechanism (see Figure 5).
	Regarding claim 14, Williamson et al. disclose the kiosk system of claim 12, wherein:
the second compartment (see the inner space housing in Figure 2) includes a device delivery system that includes the belt and the belt actuator (223), and
the belt is coupled to the belt actuator (223), and the belt is operably coupled to a device exchange interface (see Figures 2-3).

Allowable Subject Matter
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.C.
11/11/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655